Title: From Thomas Jefferson to John McDowell, 24 September 1800
From: Jefferson, Thomas
To: McDowell, John



Sir
Monticello. Sep. 24. 1800.

I find the sale of my nails [at your place] to be so very dull as to be no longer [an object.?] of those sent [through] […] proportion were still unsold at the date of your last letter. as ready money must be paid for every pound of nail rod nothing but short payments for the nails can support their manufacture. I must therefore request you to return me by the first waggon whatever nails remain unsold, as I can at any time dispose of them here in the course of a [month?] or two. if delivered to Colo. Bell he will recieve them & pay transportation. I inclose you a short statement of our account, [which] you will be pleased to certify as to the quantity of nails sold [and list?] […] [unsold?]. whatever balance of cash may be […] be so good as to remit by any safe conveyance to […]
Your very humble servt

Th: Jefferson

